Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Icilma Burroughs appeals the district court’s order granting ScottMadden’s motion to dismiss Burroughs’ complaint alleging claims of employment discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e — 2000e-17 (2006) and 42 U.S.C. § 1981 (2006) and negligent and intentional infliction of emotional distress. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burroughs v. ScottMadden, Inc., No. 5:07-cv-00193-F (E.D.N.C. Apr. 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.